     Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 1 of 10 PAGEID #: 174



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

United States of America

        v.                                      Case No. 2:18-cr-48

Angela Faber

                                        ORDER
        Defendant Angela Faber was charged by complaint on January 22,
2018, with a drug conspiracy involving oxycodone under 21 U.S.C.
§846 and money laundering in violation of 18 U.S.C. §1956(a)(1).
Doc. 1.         Defendant was arrested on January 24, 2018, and was
released on bond on January 29, 2018.                Doc. 7.      On February 13,
2018, she failed to appear at a bond violation hearing, see Doc.
13, and a warrant was issued.                 An indictment was returned on
February 22, 2018.          Doc. 13.     Defendant was arrested on March 6,
2018,     and    was    detained    pending   trial.      Docs.    23,    27.      She
subsequently entered a guilty plea to Count 1, conspiracy to
distribute and to possess with the intent to distribute oxycodone,
and Count 2, money laundering.            Defendant was sentenced to a term
of     incarceration      of   48   months    on   Counts    1    and    2,   to   run
concurrently, and to concurrent 3-year terms of supervised release.
Judgment was entered on October 24, 2018.                Doc. 44.        The website
for the Bureau of Prisons (“BOP”) indicates that her current
release date is July 3, 2021.            See https://www.bop.gov/inmateloc/
(last visited December 7, 2020).                 However, the court has been
informed by the Probation Office that the BOP plans to release
defendant to a halfway house on February 4, 2021.
        On October 15, defendant filed a motion for compassionate
release      from   imprisonment      under   18   U.S.C.    §3582(c)(1)(A),         as
amended by the First Step Act of 2018, arguing that she is at risk
     Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 2 of 10 PAGEID #: 175



of    serious    illness    due    to   COVID-19       in   light   of   her   medical
conditions.       Doc. 48.       On October 16, the court entered an order
directing the government to respond to the motion by November 9,
2020.     Doc. 49.      On November 10, 2020, defense counsel moved for an
order granting defendant’s motion because the government did not
file a response by November 9th.              Doc. 51.      The government did file
a response in opposition to the motion on November 10, 2020, only
one day late.         Doc. 52.     Defendant filed a reply on November 13,
2020.      Doc. 53.
        The motion for an order granting defendant’s motion for
compassionate release on the ground that the government did not
file a response on November 9th is denied.                          The court notes
analogous authority in the context of civil litigation which holds
that even though a party does not respond to a summary judgment
motion, the district court cannot use that as a reason for granting
summary judgment without first examining all the materials before
it under Fed. R. Civ. P. 56(c). F.T.C. v. E.M.A. Nationwide, Inc.,
767 F.3d 611, 630 (6th Cir. 2014)(citing Smith v. Hudson, 600 F.2d
60, 65 (6th Cir. 1979).           This is because a party is never required
to respond to a motion for summary judgment in order to prevail
since the burden of establishing the nonexistence of a material
factual dispute always rests with the movant.                  Id. (citing Hudson,
600 F.3d at 64).           In this case, a defendant seeking a sentence
reduction       under    §3582(c)(1)(A)        bears     the   burden    of    proving
entitlement to compassionate release.                  United States v. Lambert,
No. 1:16-cr-090, 2020 WL 6741311, at *2 (S.D. Ohio Nov. 17, 2020).
Even if the government had filed no response, this court would
still be required to consider the materials in the record before


                                          2
  Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 3 of 10 PAGEID #: 176



ruling on the motion.         In addition, the government substantially
complied with the briefing schedule, and some leeway is warranted
here due to the workplace challenges posed by COVID-19.
       Under 18 U.S.C.      §3582(c)(1)(A)(i), a motion for reduction in
sentence for “extraordinary and compelling reasons” can be filed
with the court if the defendant has exhausted his administrative
remedies.      This exhaustion requirement is not jurisdictional, but
is a mandatory condition which must be enforced if the government
timely objects to the failure to exhaust.            United States v. Alam,
960 F.3d 831, 833-834 (6th Cir. 2020).             The government does not
dispute that defendant has exhausted her administrative remedies
and agrees that this court can rule on the merits of defendant’s
motion.
I. Standards for Compassionate Release
       The court can reduce a sentence under §3582(c)(1)(A) if the
court finds that “extraordinary and compelling reasons warrant such
a reduction[.]”      18 U.S.C. §3582(c)(1)(A)(i).         The court must also
consider the factors set forth in 18 U.S.C. §3553(a) to the extent
that they are applicable.        §3582(c)(1)(A).1        District courts may
deny       relief   under   §3582(c)(1)(A)      based    upon     the    court’s
discretionary       balancing    of   the    §3553(a)      factors      even      if



       1
      Section 3582(c)(1)(A) further provides that the court must
find “that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission[.]”       18 U.S.C.
§3582(c)(1)(A).   However, the Sixth Circuit has held that the
policy statement contained in United States Sentencing Guidelines
§1B1.13 do not apply to cases in which an inmate files a motion for
compassionate release, and that district courts have full
discretion to define “extraordinary and compelling” without
consulting the policy statement. See United States v. Jones,
F.3d   , 2020 WL 6817488, at *7, *9 (6th Cir. Nov. 20, 2020).

                                       3
  Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 4 of 10 PAGEID #: 177



extraordinary     and    compelling     reasons   would    otherwise    justify
relief.    United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir.
2020).    If, after weighing the §3553(a) factors, the court decides
that the motion is well taken, the court “may reduce the term of
imprisonment (and may impose a term of probation or supervised
release with or without conditions that does not exceed the
unserved   portion      of   the   original   term   of   imprisonment)[.]”
§3582(c)(1)(A).         The grant of compassionate release is at the
discretion of the court.           United States v. Kincaid, 802 F. App’x
187, 188 (6th Cir. 2020).
II. Defendant’s Request for Release
     Defendant argues that her sentence should be reduced because
of the dangers posed by COVID-19.             However,    §3582(c)(1)(A), as
amended by the First Step Act, “does not constitute a get-out-of-
jail card.”    United States v. Brady, S2 18 Cr. 316 (PAC), 2020 WL
2512100, at *3 (S.D.N.Y. May 15, 2020).              Rather, “compassionate
release motions amid the COVID-19 pandemic have required a ‘fact-
intensive’ inquiry ... made in the ‘unique circumstances’ and
‘context’ of each individual defendant.” Id., citing United States
v. Shakur, No. 82 CR 312 (CSH), 2020 WL 1911224, at *1 (S.D.N.Y.
Apr. 20, 2020) and United States v. Hart, 17 Cr. 248 (VSB), 2020 WL
1989299, at *6 (S.D.N.Y. Apr. 27, 2020)).
     Defendant argues that she has a serious risk of complications
from COVID-19 due to her medical conditions.2                Defendant is 39



     2
      Defense counsel indicates that defendant’s medical records
are available, but did not file them with the record. The court
concludes that it is not necessary to review these records,
particularly because the government does not dispute that defendant
has the medical conditions discussed in her motion.

                                        4
  Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 5 of 10 PAGEID #: 178



years old.     She claims that she is particularly at risk due to
obesity (she is 5'5" tall and weighs 187.6 pounds).                     Defendant
further states that she has chronic HCV (hepatitis C), a type of
liver disease.       She notes that, according to the Centers for
Disease Control (“CDC”), these conditions are factors which may
increase the risk of negative outcomes from a COVID-19 infection.
        According to the presentence investigation report (“PSR”),
defendant sustained multiple fractures in an auto accident in 2015,
and suffered a serious injury to her arm in an auto accident in
2016.     She does not claim any disabilities as a result of these
injuries, but does contend that the multiple blood transfusions she
received following the 2015 accident compromised her immune system.
Defendant states that during her incarceration at FCI Hazelwood,
she has had dermatophytosis (ringworm) in 2018, tinea cruris,
trichomoniasis, acute apical periodontitis (tooth disease) and a
yeast infection in 2019, and an ear infection, dermatitis (possibly
psoriasis),    dysuria,     a   vaginal           infection,   a   urinary    tract
infection, and another yeast infection in 2020.                      There is no
evidence that defendant is currently suffering from any of these
infections.
        The government acknowledges that defendant’s obesity and
hepatitis C are conditions which, according to the CDC, may place
persons at increased risk of severe illness from COVID-19, but
notes that her other conditions are identified by the CDC as
presenting an increased risk. See https://www.bop.gov/coronavirus
(last visited December 7, 2020).              Defendant acknowledges that a
compromised    immune    system    due       to    blood   transfusions      is   not
specifically listed in the CDC guidelines as posing an increased


                                         5
  Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 6 of 10 PAGEID #: 179



risk of COVID-19, but argues that those guidelines do recognize
that many conditions and treatments can weaken a person’s immune
system.
     However, the government notes that there has been a low
incidence of COVID at FCI Hazelton, located in Bruceton Mill, West
Virginia, where defendant is incarcerated.             The BOP reports that
there are currently 2 inmate and 6 staff cases of COVID-19, that
there have been no inmate or staff deaths, and that 6 inmates and
16 staff have recovered since the beginning of the pandemic.                See
https://www.bop.gov/coronavirus (last visited December 10, 2020).
Defendant argues that the BOP has not accurately reported cases of
COVID-19    in   the   institutions,    including     FCI   Hazelton,     citing
various news articles.        However, there is no evidence before the
court to discredit the current statistics provided by the BOP for
FCI Hazelton.
     Defendant indicates that if she is released, she would live
with her mother in Columbus, Ohio.          The Ohio Department of Health
has reported that there have been 65,073 COVID-19 cases in Franklin
County, Ohio.      In the zip code where defendant’s mother resides,
2,046      cases       of   COVID-19       have     been      reported.       See
https://www.coronavirus.ohio.gov            (last    visited     December     10,
2020).3    In contrast, there have been 800 confirmed cases, 103
probable cases and 15 deaths in Preston County, West Virginia,
where FCI Hazelton is located.             See https://dhhr.wv.gov/COVID-


     3
      This court can take judicial notice of the records of state
agencies.   See Disabled Rights Action Committee v. Las Vegas
Events, Inc., 375 F.3d 861, 866 n. 1 (9th Cir. 2004)(citing Kottle
v. Northwest Kidney Centers, 146 F.3d 1056, 1064 n. 7 (9th Cir.
1988)(state health department records were properly judicially
noticed)).

                                       6
  Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 7 of 10 PAGEID #: 180



19/Pages/default.aspx         (last   visited     December     10,   2020).     The
defendant’s risk of infection may be no worse in prison than the
risk she would face if she is released to reside in                       Franklin
County.
      The court concludes that defendant has not shown that her
medical conditions, viewed in the context of COVID-19, constitute
an “extraordinary and compelling reason” for her early release.
III. §3553(a) Factors
      The court is also required to consider the relevant factors in
§3553(a).       The defendant was sentenced to a term of incarceration
of 48 months.        This sentence was the result of a departure and
variance which yielded a sentence substantially below the guideline
range of 87 to 108 months.            This case involved a serious drug
conspiracy offense.         Defendant also opened a bank account and used
the account to launder drug proceeds.                  According to the PSR,
defendant       traveled    to    Florida   to    obtain     prescriptions      for
oxycodone, a drug which leads to heroin addiction and overdose
deaths, and brought 1,680 pills back to the Central Ohio area.
Taking into account the amount of money laundered by the defendant,
the total amount of relevant conduct attributed to the defendant
was   15,810     30-milligram     oxycodone      pills.      Although    defendant
received    a    minor     role   reduction,     the   court    found    that   her
involvement in the offense was extensive.                 See Doc. 45.
      As to the history and characteristics of the defendant, the
defendant has submitted evidence that she has completed several
classes at the institution, including a 12-hour drug program.                   The
court has considered defendant’s efforts towards post-offense
rehabilitation. The court has also considered defendant’s letters,


                                        7
  Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 8 of 10 PAGEID #: 181



and has reviewed the information concerning her personal history
contained in the PSR.          The PSR reveals that defendant had a
troubled childhood which included sexual abuse.                She also has a
long history of substance abuse, including alcohol, marijuana,
opiates, heroin and cocaine, which contributed to her involvement
in the offenses in this case.
     Nonetheless, as this court noted at defendant’s sentencing
hearing, defendant’s past criminal record is serious.                   The PSR
reveals that defendant’s record includes theft offenses in 2008,
2009 and 2001, attempted robbery in 2011, possession of criminal
tools (a fraudulent check) in 2012, one petit theft charge in 2016
and two petit theft charges in 2017, and possession of drug abuse
instruments (5 hypodermic needles) in 2017.                In regard to the
attempted robbery charge, the probation officer reported in the PSR
that defendant and a codefendant lured two victims to a location
where they could be robbed by defendant’s boyfriend and another
individual.       The victim’s vehicle was shot twice during the
attempted robbery.       Defendant was sentenced to a term of community
control for this offense.         While on probation, defendant tested
positive for controlled substances, failed to attend a substance
abuse assessment, and was declared an absconder.
     The sentence imposed in this case was lenient considering the
serious nature of the offense and the defendant’s criminal record.
The court noted at the time of sentencing, and continues to
believe,   that    the   chosen   sentence     was   warranted    because     the
sentences imposed for defendant’s previous convictions were not
sufficient to deter her from engaging in further criminal activity.
See Doc. 45.    Defendant served very little jail time as a result of


                                       8
  Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 9 of 10 PAGEID #: 182



her state convictions.        According to the defendant, she has now
served almost 33 months, approximately 70 percent of the sentence
of 48 months. Nonetheless, for the reasons stated above, the court
concludes that the sentence of 48 months imposed in this case was
necessary,    and    continues     to   be   necessary,      to   reflect     the
seriousness of the offenses, promote respect for the law, provide
just punishment, deter the defendant from engaging in criminal
conduct in the future, and protect the public from more crimes by
the defendant.
       The court also notes that the BOP plans to release defendant
to a halfway house on February 4, 2021, less than two months from
now.    The court is reluctant to interfere with the plans the BOP
has in place to assist defendant’s transition back into society.
Considering defendant’s long history of substance abuse and her
criminal record, defendant could greatly benefit from the structure
provided by a residential re-entry center.              The Probation Office
has advised the court that if defendant’s sentence is reduced to
time served and the court orders a new term of supervised release
with a condition that defendant reside in a halfway house, no space
would be available until the middle of January at the earliest.
The court further notes that compassionate release orders are
frequently stayed for fourteen days to permit the BOP to comply
with COVID-19 isolation protocols designed to protect the public.
This could further delay any placement in a residential re-entry
center.
       Defendant argues that if her sentence is reduced, the court
could place her on supervised release under the supervision of a
probation officer.      However, defendant had problems complying with


                                        9
 Case: 2:18-cr-00048-JLG Doc #: 54 Filed: 12/11/20 Page: 10 of 10 PAGEID #: 183



her conditions of supervision both during her term of probation
following her attempted robbery conviction and while she was on
pretrial release following her arrest on the charges in the instant
case.     A residential re-entry center would provide a higher level
of supervision which would suit defendant’s needs better than the
less direct supervision which would be available if she is residing
with her mother.
        After weighing all of the relevant §3553(a) factors, the court
concludes that these statutory factors warrant denying defendant’s
motion for a reduced sentence.             Even assuming, arguendo, that
defendant’s health conditions are sufficient to constitute an
“extraordinary and compelling reason” for a sentence reduction,
that     reason   is   outweighed    by    the   statutory     factors    which
predominantly militate against defendant’s early release.
IV. Conclusion
        In accordance with the foregoing, defendant’s motions for
compassionate release (Docs. 48 and 51) are denied.


Date: December 11, 2020                       s/James L. Graham
                                       James L. Graham
                                       United States District Judge




                                      10
